106 F.3d 409
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Brian D. CAREY, aka:  Brian Carey, aka:  Douglas BrianCarey, aka:  Douglas B. Carey, Defendant-Appellant.
No. 95-56659.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 23, 1997.

Before:  O'SCANNLAIN, LEAVY, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Brian D. Carey appeals pro se the district court's denial of his 2255 motion seeking to vacate his 1971 federal conviction for making false statements.  We have jurisdiction under 28 U.S.C. § 1291, and affirm.


3
We review de novo questions of the district court's jurisdiction.  See United States v. Matta-Ballesteros, 71 F.3d 754, 762 (9th Cir.1995).


4
The district court correctly dismissed Carey's section 2255 motion for lack of jurisdiction because Carey had completed his sentence and was not in custody at the time he filed his motion for relief.  See Hirabayashi v. United States, 828 F.2d 591, 604 (9th Cir.1987).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3